Exhibit 10.4 

WPI-WAM CLOSING SHARE AND WARRANT ISSUANCE AGREEMENT

November 29, 2016

Cadiz Inc.
550 South Hope Street, Suite 2850
Los Angeles, California 90071

Ladies and Gentlemen:

Cadiz Inc., a Delaware corporation (the “Company”), agrees, subject to the terms
and conditions stated herein, to issue to WPI-Cadiz Farm CA, LLC (the
“Investor”), 11,561 shares (the “Closing Shares”) of the Company’s common stock,
$0.01 par value per share (the “Common Stock”) and a warrant to purchase 11,561
shares of the Common Stock (the “Warrant,” and collectively with the Closing
Shares, the “Securities”).

1.                  In consideration of the respective covenants, agreements and
representations and warranties contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company and the Investor intending to be legally bound, hereby agree as follows:

(a)                This Closing Share and Warrant Issuance Agreement (the
“Agreement”) is made as of the date set forth above between the Company and the
Investor.

(b)               The Company and Investor are parties to that certain Fifth
Amendment to Amended and Restated Credit Agreement (the “Fifth Amendment”),
dated as of November 29, 2016 (the “Fifth Amendment Effective Date”), by and
among the Company, as a borrower, Cadiz Real Estate LLC, as a borrower,
Investor, as a lender, the other lenders party thereto, and Wells Fargo Bank,
National Association, as agent (the “Agent”), which amended that certain Amended
and Restated Credit Agreement (as further amended prior to the Fifth Amendment
Effective Date, and as subsequently amended from time to time, the “Credit
Agreement”) attached to that certain Amendment Agreement, dated as of October
30, 2013, by and among the Company, Cadiz Real Estate LLC, LC Capital Master
Fund, Ltd., the lenders party thereto, and the Agent.

(c)                Pursuant to the Fifth Amendment, the Company agreed to issue
the Securities in connection with the Investor’s entry into the Fifth Amendment
and as a condition precedent to the effectiveness of the Fifth Amendment
pursuant Article II thereof.

(d)               The Company has authorized the issuance of, and agrees to
issue, the Securities to the Investor on the date of this Agreement (the
“Closing Date”), upon the terms and conditions set forth herein.

(e)                Prior to the execution of this Agreement, the Company has
delivered to Investor a written opinion, addressed to the Investor and dated as
of the Closing Date, from Mitchell Silberberg & Knupp LLP, counsel to the
Company, to the effect set forth in Exhibit A hereto.

1 

 



(f)                The offering and issuance of the Securities (collectively,
the “Issuance”) is being made pursuant to (i) an effective Registration
Statement on Form S-3, No. 214318, including all amendments thereto, the
exhibits and any schedules thereto, the documents otherwise deemed to be a part
thereof or included therein or any immediately succeeding registration statement
that is filed under the Securities Act (as defined in the Credit Agreement) on
Form S-3 and immediately becomes effective (the “Fifth Amendment Registration
Statement”) filed by the Company with the Commission (as defined in the Credit
Agreement) in conformity with the Securities Act under the Rules and Regulations
(as defined in the Credit Agreement) of the Commission, including the prospectus
contained therein (the “Fifth Amendment Base Prospectus”) and (ii) a final
prospectus supplement filed with the Commission and delivered to the Investor (a
“Fifth Amendment Prospectus Supplement” and, together with the Fifth Amendment
Base Prospectus, a “Fifth Amendment Prospectus”) containing amended and/or
certain supplemental information regarding the Securities and terms of the
Issuance. If the Company has filed one or more abbreviated registration
statements to register additional shares of Common Stock pursuant to Rule 462(b)
under the Rules and Regulations (each a “Rule 462(b) Registration Statement”),
then any reference herein to the term “Fifth Amendment Registration Statement”
shall also be deemed to include any such Rule 462(b) Registration Statement.

(g)               Without the prior written consent of the Company, prior to May
28, 2017, (which is the 180th day following the Closing Date), the Investor
shall not, and shall cause its wholly-owned subsidiaries not to, sell, transfer,
encumber or otherwise dispose of any or all of its Closing Shares other than
transfers to affiliates of the Investor (provided, however, that any Closing
Shares transferred to such affiliate shall be subject as of the date of such
transfer to the remaining term, if any as of such date, of the foregoing
transfer restrictions).

(h)               The Company agrees to make any filings required by the
Financial Industry Regulatory Authority, Inc. (“FINRA”) with respect to the
Issuance.

(i)                 On the Closing Date, the Company shall cause its Transfer
Agent to deliver the Closing Shares to the Investor and register the Closing
Shares as instructed by the Investor. The Closing Shares will be delivered by
crediting the account of the Investor’s prime broker (as specified by the
Investor to the Company) with the Depository Trust Company (“DTC”) through its
Deposit/Withdrawal At Custodian (“DWAC”) system, whereby Investor’s prime broker
shall initiate a DWAC transaction no later than 4:00 p.m. Eastern Standard Time
on the Closing Date using its DTC participant identification number, and
released by Continental Stock Transfer & Trust Company, the Company’s transfer
agent (the “Transfer Agent”), at the Company’s direction. The Investor shall
direct the broker-dealer at which the account or accounts to be credited with
the Closing Shares are maintained, which broker/dealer shall be a DTC
participant, to initiate a transaction through the DWAC system, instructing the
Transfer Agent to credit such account or accounts with the Closing Shares. Such
DWAC instruction shall indicate the settlement date for the deposit of the
Closing Shares, which shall be the Closing Date. The Company shall direct the
Transfer Agent to credit the Investor’s account or accounts with the Closing
Shares pursuant to the information contained in the DWAC instruction.

(j)                 On the Closing Date, the Company shall execute and deliver
to the Investor the Warrant in the form of Exhibit M to the Credit Agreement.

2 

 



2.                  The Investor represents and warrants to the Company as of
the Closing Date as follows:

(a)                The Investor has received the Fifth Amendment Prospectus and
the documents incorporated by reference therein prior to or in connection with
the receipt of this Agreement.

(b)               The Investor (i) is not a member of FINRA or an Associated
Person (as such term is defined under the FINRA Membership and Registration
Rules) and (ii) after giving effect to the issuance of the Securities pursuant
to this Agreement, neither the Investor nor any Holder Group (as defined in the
Credit Agreement) in respect of the Investor acquired, or obtained the right to
acquire, 20% or more of the Common Stock (or securities convertible into or
exercisable for Common Stock) or the voting power of the Company.

(c)                The Investor is an “accredited investor” as that term is
defined in Rule 501 of Regulation D promulgated under the Securities Act.

3.                  The Company represents and warrants to the Investor as of
the date hereof, and with respect to the Warrant Stock (as defined in the
Warrant), as of any exercise date under the Warrant for purposes of Section 3(k)
and Section 3(m), as follows:

(a)                All representations and warranties of the Company contained
in the Fifth Amendment are true and correct in all material respects (or, in the
case of any such representation or warranty already qualified as to materiality,
in all respects) as of the date hereof as though made on and as of such date,
except to the extent that such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall have
been true and correct on and as of such earlier date).

(b)               No order preventing or suspending the use of the Fifth
Amendment Prospectus has been issued by the Commission, and no stop order
suspending the effectiveness of the Fifth Amendment Registration Statement or
any post-effective amendment thereto has been issued, and no proceedings for
that purpose have been instituted or, to the Company’s knowledge, are threatened
by the Commission. The Fifth Amendment Registration Statement complied when it
became effective, complied on the Fifth Amendment Effective Date and complies as
of the Closing Date, in all material respects, with the requirements of Form S-3
under the Securities Act. The conditions to the use of Form S-3 in connection
with the offering and issuance of the Securities as contemplated hereby have
been satisfied. The Fifth Amendment Registration Statement did not, as of the
Closing Date, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein not misleading,
and the Fifth Amendment Prospectus, as of the Closing Date, did not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. Any required filing of the Fifth Amendment
Prospectus and any supplement thereto pursuant to Rule 424(b) of the Rules and
Regulations has been or will be made in the manner and within the time period
required by such Rule 424(b).

3 

 



(c)                The Fifth Amendment Registration Statement and all documents
incorporated by reference in the Fifth Amendment Registration Statement and the
Fifth Amendment Prospectus as of the Closing Date, at the time they became
effective or were filed with the Commission, as the case may be, complied in all
material respects with the requirements of the Securities Act or the Exchange
Act (as defined in the Credit Agreement), as applicable, and the rules and
regulations of the Commission thereunder, and at the time they became effective
or were filed with the Commission, as the case may be, neither the Fifth
Amendment Registration Statement nor any of such other documents contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

(d)               The Company has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the State of Delaware, with
the corporate power and authority necessary to own, lease and operate its
properties and to conduct its business as described in the Fifth Amendment
Registration Statement and the Fifth Amendment Prospectus.

(e)                The authorized capital stock of the Company consists of (i)
70,000,000 shares of Common Stock and (ii) 100,000 shares of preferred stock
(the “Preferred Stock”). As of the Closing Date, 19,365,087 shares of Common
Stock are issued and outstanding and no shares of Preferred Stock are issued and
outstanding.

(f)                The Securities have been duly and validly authorized by the
Company, and the Closing Shares, when issued and delivered in accordance with
the terms of this Agreement, will have been duly and validly issued and will be
fully paid and nonassessable.

(g)               The Closing Shares and the Warrant Stock have been duly
authorized for listing and quotation on the Nasdaq Global Market, subject in
each case to official notice of issuance.

(h)               This Agreement and the Warrant have each been duly authorized,
executed and delivered by the Company and constitutes the legal, valid and
binding obligations of the Company, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(i)                 The Company is not in breach or violation of or in default
under (i) the provisions of its charter or by-laws, (ii) any material agreement
filed as an exhibit to its SEC Reports, or (iii) any federal or state statute or
law, any rule or regulation issued pursuant to any federal or state statute or
law, or any order issued pursuant to any federal or state statute or law by any
court or governmental agency or body having jurisdiction over the Company,
except, with respect to clauses (ii) and (iii) above, to the extent any such
violation or default would not, individually or in the aggregate, have a
material adverse effect on (x) the business, properties, prospects, financial
condition or results of operations of the Company or (y) the ability of the
Company to enter into and perform its obligations under, or consummate the
transactions contemplated in, this Agreement (a “Material Adverse Effect”).

4 

 



(j)                 The execution, delivery and performance by the Company of
this Agreement, including the issuance by the Company of the Closing Shares, the
Warrant and the Warrant Stock, will not conflict with or result in a breach or
violation of, or constitute a default under (i) the provisions of the Company’s
charter or by-laws, (ii) any indenture, mortgage, deed of trust or other
agreement or instrument to which the Company is a party or by which the Company
or any of its properties or businesses is bound, or (iii) any federal or state
statute or law, any rule or regulation issued pursuant to any federal or state
statute or law, or any order issued pursuant to any federal or state statute or
law by any court or governmental agency or body having jurisdiction over the
Company, except, with respect to clause (ii) and (iii) above, for any such
conflict, breach, violation or default that would not, individually or in the
aggregate, have a Material Adverse Effect.

(k)               No filing with, or authorization, approval, consent or order
of, any court or governmental agency or body is required for the issuance of the
Closing Shares, the Warrant or the Warrant Stock, except such as have already
been obtained or are contemplated hereby.

(l)                 Subsequent to the dates as of which information is given in
the Fifth Amendment Prospectus and other than as contemplated therein, there has
not been (i) any material adverse change in the business, properties, prospects,
financial condition or results of operations of the Company, (ii) any
transaction which is material to the Company, (iii) any material change in the
capital stock, or any material change in the outstanding indebtedness, of the
Company, or (v) any dividend or distribution declared, paid or made on the
capital stock of the Company.

(m)             The Company represents and warrants that the Securities Act and
the Rules and Regulations permit the Company to offer and issue 357,500 shares
of Common Stock, the Warrant and the Warrant Stock.

4.                  The Company agrees to indemnify, defend and hold harmless
the Investor, its directors and officers, and each person, if any, who controls
the Investor and the successors and assigns of all of the foregoing persons,
from and against any loss, damage, claim or liability, to which, jointly or
severally, the Investor or any such person may become subject, insofar as such
loss, damage, claim or liability arises out of or is based upon: (i) this
Agreement, (ii) the breach of any covenant, agreement or representation or
warranty of the Company under this Agreement, (iii) any untrue statement of a
material fact contained in the Fifth Amendment Registration Statement, or any
amendments thereto or the omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; or
(iv) any untrue statement of a material fact contained in the Fifth Amendment
Prospectus or the omission to state therein a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

5 

 



5.                  Notwithstanding any investigation made by any party to this
Agreement, all covenants, agreements, representations and warranties made by the
Company and the Investor herein will survive the Closing Date.

6.                  All notices, requests, consents and other communications
hereunder will be in writing, will be mailed by nationally recognized overnight
express courier, postage prepaid, or delivered by facsimile, and will be deemed
given (i) if delivered by nationally recognized overnight carrier, one business
day after so mailed and (ii) if delivered by facsimile, upon electric
confirmation of receipt and will be delivered and addressed as follows:

(a)                if to the Company, to:

Cadiz Inc.
550 South Hope Street, Suite 2850
Los Angeles, California 90071
Attention: Chief Financial Officer
Facsimile No.: 213-271-1614

(b)               with copies to:

Mitchell Silberberg & Knupp LLP

11377 West Olympic Boulevard

Los Angeles, California 90064

Attention: Kevin Friedmann

Facsimile No.: 310 312-3798

 

(c)                if to the Investor, to:

WPI-Cadiz Farm CA, LLC
c/o Water Asset Management, LLC
509 Madison Avenue, Suite 804
New York, NY 10022
Attention: Stacy Kincaid
Facsimile No.: (212) 754-5101
Telephone No.: (415) 529-4830
Email: s.kincaid@waterinv.com



6 

 

 

7.                  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

8.                  The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.

9.                  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

10.              This Agreement will be governed by, and construed in accordance
with, the internal laws of the State of New York.

11.              Each of the Company and the Investor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the Company and the Investor hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the Company and the Investor
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

12.              EACH OF THE COMPANY AND THE INVESTOR WAIVES ANY RIGHT TO TRIAL
BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS
AGREEMENT OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THIS
AGREEMENT OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. EACH OF THE COMPANY AND THE INVESTOR AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS CLAUSE WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY. EACH OF THE COMPANY AND THE INVESTOR ACKNOWLEDGES THAT IT HAS HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING THIS CLAUSE, THAT IT FULLY
UNDERSTANDS ITS TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY
AGREES TO THE TERMS OF THIS CLAUSE.

13.              This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties.

7 

 

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

WPI-CADIZ FARM CA, LLC

By: /s/ Marc Robert                                          
Name: Marc Robert
Title: Authorized Signatory



8 

 

 

Agreed and Accepted by:

CADIZ INC.

By: /s/ Timothy J, Shaheen            
Name: Timothy J. Shaheen
Title: CFO





9 

 

 

EXHIBIT A

 

Form of Opinion of Counsel to Company

 

1.The Company has been duly incorporated and is validly existing in good
standing under the laws of the State of Delaware.

2.The Company has the corporate power and corporate authority to execute and
deliver the Agreement and to consummate the transactions contemplated thereby.

3.The Agreement and the Warrant have been duly authorized, executed and
delivered by the Company and are each a valid and binding agreement of the
Company, enforceable against the Company in accordance with their terms.

4.The execution and delivery by the Company of the Agreement and the
consummation by the Company of the transactions contemplated thereby, including
the issuance of the Closing Shares, will not (i) conflict with the Company’s
charter or by-laws, (ii) constitute a violation of, or a breach or default
under, the terms of any contract listed on a schedule to this opinion[1] or
(iii) violate or conflict with, or result in any contravention of, any
applicable law or any order listed on a schedule to this opinion.[2]

5.No governmental approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize, or is required for, the
execution or delivery of the Agreement by the Company or the consummation by the
Company of the transactions contemplated thereby.

6.The Closing Shares have been duly authorized by the Company and, when
delivered to the Investor, will be validly issued, fully paid and nonassessable
and free and clear of any preemptive rights or any similar rights arising under
the laws of the State of Delaware or the Company’s charter or by-laws.

7.The shares of Common Stock issuable upon the exercise of the Warrant have been
duly authorized by the Company and, when issued upon the exercise of the Warrant
in accordance with its terms, will be duly and validly issued, fully paid and
non-assessable and free and clear of any preemptive rights or any similar rights
arising under the laws of the State of Delaware or the Company’s charter or
by-laws.

8.The Company is not and, solely after giving effect to the issuance of the
Closing Shares, the Warrant and any Warrant Stock to the Investor, will not be
an “investment company” as such term is defined in the Investment Company Act of
1940.

 

--------------------------------------------------------------------------------

[1] Schedule to list:

•The 7.00% Convertible Senior Notes Indenture, dated as of March 5, 2013, by and
between the Company and U.S. Bank National Association, as successor to The Bank
of New York Mellon Trust Company, N.A. (“U.S. Bank”) as Trustee, as amended by
that certain First Supplemental Indenture, dated as of October 30, 2013, and
that certain Second Supplemental Indenture, dated as of November 23, 2015

•The 7.00% Convertible Senior Notes Indenture, dated as of December 10, 2015, by
and between the Company and U.S. Bank, as Trustee, as amended by that certain
First Supplemental Indenture, dated as of April 28, 2016

•Limited Liability Company Agreement of Cadiz Real Estate LLC dated December 11,
2003

•Amendment No. 1, dated October 29, 2004, to Limited Liability Company Agreement
of Cadiz Real Estate LLC

•Amendment No. 2 dated March 5, 2013, to Limited Liability Company Agreement of
Cadiz Real Estate LLC

•Amendment No. 2 dated October 1, 2007 to Reorganization Plan and Agreement for
Purchase and Sale of Assets dated as of February 18, 1998 among Cadiz Inc. and
Mark A. Liggett in his capacity as successor in interest to Exploration Research
Associates, Incorporated., a California corporation (“ERA”) and in his
individual capacity as former sole shareholder of ERA and as the successor in
interest to ERA

•Lease Agreement, dated as of December 23, 2015, by and among Cadiz Real Estate
LLC, Cadiz Inc. and Water Asset Management LLC

•Private Placement Purchase Agreement, dated as of April 26, 2016, by and among
Cadiz Inc. and the purchasers party thereto

•Placement Agent Agreement, dated as of April 26, 2016, by and between Cadiz
Inc. and B. Riley & Co. LLC

•Registration Rights Agreement, dated as of April 28, 2016, by and among Cadiz
Inc. and the holders party thereto

•Any other material agreements filed as exhibits 1, 2 or 4 under Rule 601 of
Regulation S-K as promulgated under the Securities Act as filed as of the
Closing Date

[2] Schedule to list (i) the laws of the State of New York, (ii) the federal
laws of the United States of America and (iii) the General Corporation Law of
the State of Delaware and the Delaware Limited Liability Company Act. Orders to
be confirmed by the Company at the Closing Date, as applicable to the relevant
transactions.



 

